Citation Nr: 1432988	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  14-19 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether a notice of disagreement (NOD) received by VA on August 16, 2013, was timely filed with respect to a September 2011 RO decision.


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO).

It appears from the appellant's correspondence received in August 2013, and in various statements received thereafter, that he was attempting to reopen his claim for compensation under the Filipino Veterans Equity Compensation Fund.  Therefore, that matter is referred to the AOJ for appropriate action.   38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Correspondence from the RO dated on September 30, 2011, informed the appellant that his claim for compensation under the Filipino Veterans Equity Compensation Fund was denied.

2.  Correspondence from the appellant expressing his disagreement with the RO's decision was not received or postmarked within one year of the September 30, 2011, notification letter.


CONCLUSION OF LAW

A timely NOD as to the September 2011 RO decision was not filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.305 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Veterans Claims Assistance Act (VCAA) does not apply here as the issue of timeliness of an NOD is a jurisdictional matter, not a claim for benefits.  The issue on appeal is not evidence-driven within the meaning of the VCAA because the facts are not in dispute and the law is dispositive.  See Percy v. Shinseki, 23 Vet. App. 37 (2009). 

The issue in this case is whether the notice of disagreement (NOD) submitted by the appellant in response to a September 2011 RO decision that denied a claim for compensation under the Filipino Veterans Equity Compensation Fund was timely filed.  

Initially, the Board notes that, prior to the September 2011 decision, the RO denied the appellant's claim of entitlement to compensation under the Filipino Veterans Equity Compensation Fund in September 2010 and October 2010 decisions.  Within one year of those decisions, the appellant submitted written statements received in October 2010 and July 2011.  Significantly, however, the appellant did not explicitly express disagreement with the September 2010 or October 2010 denials of payment under the Filipino Veterans Equity Compensation Fund in those statements, nor did he request appellate review.  While in the statement received in October 2010, he stated that he wanted to "correct your decision to deny my [c]laims," he clarified that it was the nature of his claim that he took issue with.  In this regard, he wanted to correct that he was not applying "to receive monthly pension but [instead] this is an application to [receive] Stimulus Act or 9,000 U.S. Dollars One-Time Lumpsum [sic]."  Such indicates that any disagreement he had was with the characterization or nature of his claim, and not with the denial of benefits.  As the appellant did not explicitly express disagreement with or indicate that he wanted appellate review of the September 2010 or October 2010 denials of his claim of entitlement of payment under the Filipino Veterans Equity Compensation Fund, neither of his statements received in October 2010 and July 2011 constitutes a valid NOD.  38 C.F.R. § 20.201.

In contrast, the appellant's statement received in August 2013 specifically indicates that it is a "move to [a]ppeal" the denial of payment under the Filipino Veterans Equity Compensation Fund, and that statement was considered by the RO as an NOD.  While the Board sympathizes with the appellant, it concludes that the NOD here was not timely filed.  The appellant was notified of the RO's decision by way of a letter dated September 30, 2011, which also notified him that he had one year within which to file an appeal, or, until September 30, 2012.  The appellant's NOD in this case was not received by VA until August 16, 2013, and the postmark date is July 30, 2013.  38 C.F.R. § 20.305(a). 


As both the date of receipt of the NOD and the date of postmark for the NOD are more than one year after September 30, 2011, the NOD is untimely.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.201, 20.302 (2013).  Therefore, the appeal is denied.


ORDER

A timely notice of disagreement was not filed as to the September 2011 RO decision, and the appeal is denied.




____________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


